ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to *829Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension upon Notice of Conviction, requesting that the respondent, Allison Riley Anderson, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action due to her conviction of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been convicted of a crime punishable as a felony, to unt: on April 21, 1999, the respondent pleaded guilty to one count of Possession of a Controlled Substance, in violation of Indiana Code Section 35-48-4-7(a). Judgment of conviction for that crime was entered that same day in Pulaski Superior Court, and the respondent was sentenced pursuant to alternative misdemeanor sentencing. Accordingly, we find that the Commission’s request for suspension of the respondent from the practice of law in this state upon notice of conviction should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Allison Riley Anderson, is hereby suspended from the practice of law in this state, effective immediately, until further order of this Court or final determination of any resulting disciplinary proceedings.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or her attorney, the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d).
All Justices concur.